IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                               No. 99-40676
                             Summary Calendar


                STEVEN HANES; GWYN HANES; CLAY HANES,

                                                   Plaintiffs-Appellants,

                                     v.

              DAN GLICKMAN, Secretary of Agriculture;
           UNITED STATES DEPARTMENT OF AGRICULTURE; ASCS,
         AGRICULTURAL, STABILIZATION, CONSERVATION SERVICE,
                        FARM SERVICE AGENCY,

                                               Defendants-Appellees.

            ____________________________________________

                STEVEN HANES; GWYN HANES; CLAY HANES,

                                               Plaintiffs-Appellants,

                                     v.

               DAN GLICKMAN, Secretary of Agriculture;
              UNITED STATES DEPARTMENT OF AGRICULTURE;
            CAROLYN A. BURCHETT, Individually and in her
             official capacity as Director of National
                    Appeals Division ASCS, now FSA,

                                               Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                          USDC No. 5:95-CV-76
                         USDC No. 5:97-CV-190
                         --------------------
                            August 18, 2000

Before JONES, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40676
                                -2-

     Steven Hanes, Gwyn Hanes, and Clay Hanes, proceeding pro se,

request leave to proceed in forma pauperis (IFP) in the appeal of

the district court’s dismissal pursuant to Fed. R. Civ. P. 41(b)

of their complaint.   This court previously denied without

prejudice the appellants’ motion for leave to proceed IFP,

instructing appellants that they were required to file affidavits

to show that they are unable to pay the filing fee and that they

were required to show that they would present a nonfrivolous

issue on appeal.   See Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982).   The appellants have failed to make the required

showing.   Accordingly, the appellants’ motion for leave to

proceed IFP is DENIED and the appeal is DISMISSED.

     MOTION DENIED.   APPEAL DISMISSED.